Case 1:19-cr-00716-DLC Document 74-2 Filed 12/24/19 Page 1 of1

1 ~™ ce ar L
UNITED STATES DISTRICT COURT usDC sp

   

 

} v
SOUTHERN DISTRICT OF NEW YORK poe A ae wv mary TILED
UNITED STATES OF AMERICA,
v. ; S1 19-CR-00716 (DLC)
TELEMAQUE LAVIDAS,

Defendant.

 

THE HONORABLE DENISE COTE, United States District Judge

Upon the request of the defendant, Mr. Telemaque Lavidas, by his counsel Jonathan R.
Streeter, and with good cause it is hereby ordered that defendant, Mr. Telemaque Lavidas, may
wear non-Bureau of Prison issued clothing and be unrestrained and without ankle shackles
during his trial, which will start on January 6, 2020.

ORDERED that the Bureau of Prisons (Metropolitan Correctional Center) and the
United States Marshal Service shall accept the following clothing, and accept such substitute
clean clothing as may be necessary, and permit Mr. Telemaque Lavidas, Register Number
87315-054, to wear this clothing for jury selection and the duration of his trial: two pairs of dress
pants; two dress jackets; four button-down dress shirts; two ties; one black leather belt; one pair
of black leather shoes; and three pairs of dress socks.

Jury selection is scheduled to take place on January 6, 2020 and trial is to begin

immediately thereafter.

SO ORDERED:

/ / Po. A
Dated: a es ae J Vy lin AG
/ bof Honéfable Denise Cote

United States District Judge

 

 
